DETAILED ACTION
Allowable Subject Matter
Claims 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggests the method of claim 18, including all other limitations, wherein liquid PCM is added from the secondary storage vessel to raise the level of the frozen PCM into contact with the heat exchanger in order to melt the frozen PCM, with a warm heat transfer fluid, to lower the temperature of the warm heat transfer fluid.
Claim 19 depends from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shade (US 2,996,894).
Regarding claim 1, Shade teaches a heat exchange system comprising: a tank (1) a phase change material (3) held in the tank; an immiscible liquid layer (7) held in the tank, wherein the immiscible liquid layer has a density lower than a density of the PCM and is located above the PCM (see Fig. 2); a heat exchanger (14) located within the immiscible liquid layer (Fig. 2); and a distributor (5) located above the heat exchanger (Fig. 2) configured to introduce a plurality of PCM droplets into the immiscible liquid layer and above the heat exchanger (Col. 3:52-61).

Shade further teaches that: the PCM is water (3), per claim 4; which has a freezing point between -10 and 10 degrees C (water freezes at 0 degrees C), per claim 5; the distributor is a spray nozzle (5), per claim 6.

Regarding claim 10, Shade teaches the system of claim 1, further comprising: a heat exchanger inlet and outlet (inlet and outlet pipes to 14; Fig. 2), wherein the heat exchanger inlet and outlet provide thermal communication (inherent, it’s a heat exchanger) between the energy storage system (1; see Fig. 2) and one or more process units (inherently, in order for the heat exchanger to ‘exchange’ heat with the interior of 1, it must provide that thermal energy exchange to whatever system it is connected to via its inlet and outlet pipes) during charging and discharging (it is noted that in Col. 3:62-66 Shade specifies that the system may be configured to operate in a closed manner as desired by the claims; in Col. 3:26-27 states that the system is operable to either provide heat to or remove heat from the energy storage system).

Regarding claim 13, Shade teaches a heat exchange method comprising: a tank (1) a phase change material (3) held in the tank; an immiscible liquid layer (7) held in the tank, wherein the immiscible liquid layer has a density lower than a density of the PCM and is located above the PCM (see Fig. 2); a heat exchanger (14) located within the immiscible liquid layer (Fig. 2); and a distributor (5) located above the heat exchanger (Fig. 2) configured to introduce a plurality of PCM droplets into the immiscible liquid layer and above the heat exchanger (Col. 3:52-61); wherein a plurality of liquid PCM droplets (via 5) are fed into the tank proximate a top of the tank (see Fig. 5; Col. 3:52-56); contacting the plurality of liquid PCM droplets on a heat exchanger and freezing the liquid PCM, producing a solid PCM (Col. 3:52-56; see Fig. 2); accumulating the solid PCM in the tank (Fig. 2; layer 12).

Regarding claim 15, Shade further teaches the method including pumping liquid PCM from the tank and using the pumped liquid PCM as the plurality of liquid PCM droplets int eh feeding step (Col. 3:53 “any suitable source”; Col. 3:62-66 “closed system”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shade in view of JP 5872037 (‘037).
Regarding claims 2-3 and 14, Shade does not teach icephobic polymer coatings.
‘037 teaches it is old and well-known to form heat exchanger surfaces (40) with icephobic polymer coatings (13), per claim 2; consisting of PTFE, FEP, and others (claim 6), per claim 3.
It would have been obvious to one of ordinary skill to provide the device of Shade with the polymer coatings taught by ‘037 to prevent accumulation on the heat exchanger.

Regarding claim 16, Shade teaches the energy storage system of claim 1 and the method comprising: charging the system by freezing the liquid PCM (via spraying from 5; Col. 2:52-56); and discharging the system by melting the frozen PCM (it is noted that in Col. 3:62-66 Shade specifies that the system may be configured to operate in a closed manner as desired by the claims; Col. 3:26-27 states that the system is operable to either provide heat to or remove heat from the energy storage system, i.e. melting the frozen PCM).
Shade does not specify the mechanism for prevention of ice accumulation on the heat exchanger during charging.
‘037 teaches it is old and well-known to form heat exchanger surfaces (40) with icephobic polymer coatings (13), per claim 2; consisting of PTFE, FEP, and others (claim 6), per claim 3.
It would have been obvious to one of ordinary skill to provide the device of Shade with the polymer coatings taught by ‘037 to prevent accumulation on the heat exchanger.

Regarding claim 17, Shade further teaches the method including pumping liquid PCM from the tank and using the pumped liquid PCM as the plurality of liquid PCM droplets in the feeding step (Col. 3:53 “any suitable source”; Col. 3:62-66 “closed system”); freezing the liquid phase PCM in contact with the heat exchanger (into ice 12; Fig. 2) using a cold heat transfer fluid (via inlet and outlet to 14); accumulating the frozen PCM below the heat exchanger at an interface between the liquid phase PCM and the immiscible liquid layer (see layer 12; Fig. 2).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shade in view of JP H-0719688 (‘688).
Shade does not teach the use of a plate based heat exchanger.
‘688 teaches that it is old and well-known to utilize  plate (6) based heat exchangers (4; Fig. 1), per claim 7; for receiving sprayed (5) water and freezing it into ice to be shed (8) into a tank (9) having multiple tube passes (see plurality of plates in Fig. 1); and the one or more plates (6) are at an angle of 45 to 90 degrees from horizontal (see Fig. 1) and are hollow allowing heat exchange fluid to travel through the plates (see abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Shade with vertical plates, as taught by ‘688, to aid in shedding ice.
‘688 does not teach the absolute length of the plates.
As no criticality has been given to this dimension in the disclosure. Therefore, it would have been obvious to one of ordinary skill to form the plates of the combined teachings of Shade and ‘688 in any length desired, including the claimed range, as such dimensional choices have been explicitly left to one of ordinary skill by the disclosures. See also MPEP 2144.04(IV)(A).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shade in view of Watanabe (US 5,481,882).
Regarding claims 9 and 11, Shade does not teach a secondary storage vessel.
Watanabe teaches that it is old and well-known to provide an ice (20F) accumulating water (20C) and immiscible fluid (20D) tank (20A) system with secondary externally located storage vessels (20B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Shade with secondary storage vessels, as taught by Watanabe, in order to provide higher capacity and operational flexibility to the device.

Regarding claim 12, Watanabe further teaches that pumps transfer the PCM (e.g. pump 20N) and the immiscible fluid (e.g. pump 20H) between the tank (20A) and the external secondary storage vessel (20B; see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763